DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15, 17 and 18 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art references are Van Willigenburg (WO 2018/037330 A1) and Tallman et al. (US 7,011,740 B2).
Regarding claim 1, Van Willigenburg discloses a method for recovering catalyst from a fluidized-bed propane dehydrogenation reactor effluent gas, the method comprising: (a) cooling fluidized-bed propane dehydrogenation reactor effluent gas (see Abstract and paragraph 0006 and 0013).
Van Willigenburg fails to disclose or suggest a method for recovering catalyst from a fluidized-bed propane dehydrogenation reactor effluent gas, the method comprising: (b) contacting the cooled effluent gas with fuel oil in a wash section to wash out catalyst to obtain a cooled effluent gas essentially free of catalyst; (c) withdrawing an oil-catalyst slurry from the wash section and circulating the oil-catalyst slurry through a filter thereby removing catalyst from the fuel oil giving filtered wash oil; (d) returning filtered wash oil to the wash section as recirculated wash oil; and (e) backwashing the filter thereby recovering catalyst.
Claims 2-13 depends on claim 1.
Regarding claim 14, Tallman et al. discloses a system capable of recovering catalyst from a fluidized-bed propane dehydrogenation reactor effluent gas, the system comprising: (a) a quench tower having an inlet for receiving the effluent gas, vapor- liquid contacting elements disposed above the inlet for cooling the effluent gas and washing out the catalyst; (b) a gas outlet above the contacting elements for discharging cooled effluent gas essentially free of catalyst, and a liquid holdup zone below the inlet for collecting the fuel oil from the contacting elements; (c) at least one filter operable in filtration and backwashing modes; and (d) a filtration loop for circulating fuel oil from the liquid holdup zone through a filter and returning filtrate to the liquid holdup zone (see claim 14).
Tallman et al. fails to disclose or suggest a system wherein the filter comprises a multi-bed system comprising multiple beds, each bed comprising a fixed filtration medium.
Claims 15, 17 and 18 depend on claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Remarks, filed March 9, 2021, with respect to the objection of claims 2, 4, 6-12, 17 and 18 have been fully considered and are persuasive.  The objection of claims 2, 4, 6-12, 17 and 18 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA E YOUNG whose telephone number is (571)270-3163.  The examiner can normally be reached on M-F 6:30 am - 6:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NATASHA E. YOUNG
Examiner
Art Unit 1774



/NATASHA E YOUNG/               Primary Examiner, Art Unit 1774